DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zokaei (US PGPub 2019/0258278).

Regarding claim 1, Zokaei teaches a system to characterize water in a building (Zokaei, see abstract, The present invention relates generally to a wireless leak alarm, and wireless valve, apparatus, system, and a method thereof), comprising:
a processor (Zokaei, see figure 1B, micro-controller 170);
a water sensor coupled to the processor (Zokaei, see figure 1B, water leak sensor 165);
a water valve coupled to the processor (Zokaei, see figure 2, electric valve 210); and
an encryption module executed by the processor to secure water data (Zokaei, see paragraph 0038, the notification from a device to an Internet cloud based server(s), such as, for example, an email server, text message server, a data monitoring server, or any other electronic communication server, or a local area network (LAN) server by way of a networking protocol using TCP/UDP or secure encrypted protocols); and
a transceiver to communicate secured water data over a network to a remote processor (Zokaei, see paragraph 0038, the notification protocol includes any form of data communication that is transmitted from a device to the user's device or vice versa).

Regarding claim 5, Zokaei teaches comprising an application program interface (API) to allow a mobile device to query the processor for water data (Zokaei, see paragraph 0046, Custom built applications on the smart device can configure, monitor and send commands to the device(s)).

Regarding claim 6, Zokaei teaches wherein the processor receives commands from a phone app to the devices and communicate readings from the devices to the phone app using the API (Zokaei, see paragraph 0046, Custom built applications on the smart device can configure, monitor and send commands to the device(s)).



Regarding claim 8, Zokaei teaches wherein the processor uses the API to communicate an email or a text notification based on water leakage detection (Zokaei, see paragraph 0037, the notification protocol may also initiate other exemplary methods to communicate the detection of the water, such as, for example, sending an alert email, sending a text message, calling a property manager, friend or neighbor, and/or sending a notification to the owner's smart phone, or tablet).

Regarding claim 10, Zokaei teaches comprising code to automatically turn off the water valve in case of a leak (Zokaei, see paragraph 0093, the electronic valve may be configured automatically where the valve would turn off automatically once a leak alert is detected).

Regarding claim 13, Zokaei teaches comprising a call center in communication with the processor and code to monitor activities of life from water sensor data and request assistance (Zokaei, see paragraph 0094, This method of monitoring is beneficial to residential complexes, hospitals, educational academies or any other large .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zokaei (US PGPub 2019/0258278) in view of Periaswamy (US PGPub 2020/0232194).

Regarding claim 2, Zokakei teaches the above yet fails to teach comprising a blockchain coupled to the processor through the transceiver.
Then Periaswamy teaches comprising a blockchain coupled to the processor through the transceiver (Periaswamy, see paragraph 0012, The smart contract engine may be configured to validate fluid flow data received from a sensor, responsive to determining that a device firmware hash value received from such sensor along with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with systems and methods for securing fluid distribution systems of Periaswamy, because doing so would make Zokaei more efficient in providing secure and tamper-proof technologies for monitoring fluid distribution (Periaswamy, see paragraph 0001).

Regarding claim 3, Zokaei in view of Periaswamy teaches wherein sensor data is stored in the blockchain to avoid tampering (Periaswamy, see paragraph 0057, The invention secures the fluid distribution system from tampering and malicious attacks through cryptographic security and through implementation of a decentralized network of peer devices that implement a blockchain ledger).

Regarding claim 9, Zokakei teaches the above yet fails to teach comprising an API gateway, wherein communications between network devices and the blockchain enhanced security features that protect the connections and the privacy of the users.
Then Perisawamy teahces comprising an API gateway, wherein communications between network devices and the blockchain enhanced security features that protect the connections and the privacy of the users (Perisawamy, see paragraph 0060, Network system 400 comprises a plurality of sensors 402 a, 402 b, 402 c upto 402[n], each sensor communicably coupled with smart contract engine 404, which smart contract engine 404 is in turn communicably coupled with a plurality of network nodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with systems and methods for securing fluid distribution systems of Periaswamy, because doing so would make Zokaei more efficient in providing secure and tamper-proof technologies for monitoring fluid distribution (Periaswamy, see paragraph 0001).

Regarding claim 15, Zokaei teaches a method to manage water in a building (Zokaei, see abstract, The present invention relates generally to a wireless leak alarm, and wireless valve, apparatus, system, and a method thereof. The present invention may be implemented with leak detectors for any type of fluid, liquid, or gas), comprising:
reading from one or more sensors water flow into the building (Zokaei, see paragraph 0035, the sensing unit includes a leak sensor. The leak sensor may be any type of sensor, such as, for example, a sensor that detects liquid leaks, gas leaks, or solid leaks. In one exemplary embodiment, the leak sensor is a water leak sensor);
determining if the water flow is from a leakage above a predetermined threshold and shutting off water into the building (Zokaei, see paragraph 0093, the electronic valve may be configured with a timer functionality whereby the electronic valve will be shut off automatically after a given amount of time once an alert is detected).

Zokaei teaches the above yet fails to teach storing sensor data on a blockchain.
Then Periaswamy teaches storing sensor data on a blockchain (Periaswamy, see paragraph 0012, The smart contract engine may be configured to validate fluid flow data received from a sensor, responsive to determining that a device firmware hash value received from such sensor along with the fluid flow data under validation matches a device firmware hash value that (i) has been previously received from such sensor and (ii) has been written to the blockchain ledger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with systems and methods for securing fluid distribution systems of Periaswamy, because doing so would make Zokaei more efficient in providing secure and tamper-proof technologies for monitoring fluid distribution (Periaswamy, see paragraph 0001).

Regarding claim 16, Zokaei in view of Periaswamy teaches comprising notifying a user of the water leakage prior to shutting off water into the building (Zokaei, see paragraph 0037, the notification protocol may also initiate other exemplary methods to 

Regarding claim 17, Zokaei in view of Perisawamy teaches comprising communicating with a mobile device through an encrypted application program interface (API) (Zokaei, see paragraph 0046, Custom built applications on the smart device can configure, monitor and send commands to the device(s)).

Regarding claim 19, Zokaei in view of Perisawamy teaches comprising when idled, mining for a cryptocurrency (Perisawamy, see paragraph 0057, The invention secures the fluid distribution system from tampering and malicious attacks through cryptographic security and through implementation of a decentralized network of peer devices that implement a blockchain ledger).

Regarding claim 20, Zokaei in view of Perisawamy teaches comprising monitoring activities of life from sensor data and calling for assistance if needed (Zokaei, see paragraph 0094, This method of monitoring is beneficial to residential complexes, hospitals, educational academies or any other large facilities which requires more than one Wi-Fi sensor to be installed. In this exemplary configuration all the WiFi sensor devices will be programmed to report to the main server and an administrator or operator can review and monitor events and take a required action when an alert received from a sensor).

Claims 4, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zokaei (US PGPub 2019/0258278) in view of Klicpera (US PGPub 2015/0204701).

Regarding claim 4, Zokaei teaches the above yet fails to teach wherein data transactions sent by the processor are signed with elliptic curve signature.
Then Klicpera teaches wherein data transactions sent by the processor are signed with elliptic curve signature (Klicpera, see paragraph 0058, the digital signature is generated by encrypting the hash with the private key such that it can be decrypted using the signers public key. These public/private key pairs and associated certificate key pairs may be computed using hard to reverse functions including prime number and elliptic curve techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with water use monitoring apparatus of Klicpera, because doing so would make Zokaei more efficient in providing an optional remote display for viewing and recording within a residential or commercial building, and/or with an optional remote display for viewing or recording for government or municipal purposes (Klicpera, see paragraph 0002).

Regarding claim 11, Zokaei teaches the above yet fails to teach comprising code to open water flow on a selected pipe on a scheduled time.
Then Klicpera teaches comprising code to open water flow on a selected pipe on a scheduled time (Klicpera, see paragraph 0199, Coordination of data packet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with water use monitoring apparatus of Klicpera, because doing so would make Zokaei more efficient in providing an optional remote display for viewing and recording within a residential or commercial building, and/or with an optional remote display for viewing or recording for government or municipal purposes (Klicpera, see paragraph 0002).

Regarding claim 12, Zokaei teaches the above yet fails to teach comprising a learning machine to disaggregate water usage at an appliance or fixture level.
Then Klicpera teaches comprising a learning machine to disaggregate water usage at an appliance or fixture level (Klicpera, see paragraph 0161, The base station is configured to determine, based on an analysis of the stream of data points, whether a leak exists in at least one of the water fixtures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with water use monitoring apparatus of Klicpera, because doing so would make Zokaei more efficient in providing an optional remote display for viewing and recording within a residential or commercial building, and/or with an optional remote display for viewing or recording for government or municipal purposes (Klicpera, see paragraph 0002).


Then Klicpera teaches wherein the encryption does not allow using the same random key for a digital signature twice and wherein encryption parameters for a digital signature (r,s) are different for the digital signature because a sender and a receiver track and reject re-using the same (r) (Klicpera, see paragraph 0058, Digital signatures are provided by key pairs as well, and provide authentication, integrity and non-repudiation. In this case a sender signs a one-way hash of a message before sending it, and the recipient uses the sender's public key to decrypt the message and verify the signature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei with water use monitoring apparatus of Klicpera, because doing so would make Zokaei more efficient in providing an optional remote display for viewing and recording within a residential or commercial building, and/or with an optional remote display for viewing or recording for government or municipal purposes (Klicpera, see paragraph 0002).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zokaei (US PGPub 2019/0258278) in view of Periaswamy (US PGPub 2020/0232194), and in further view of Klicpera (US PGPub 2015/0204701).


Then Klicpera teaches comprising securing communications with an elliptic curve signature (Klicpera, see paragraph 0058, the digital signature is generated by encrypting the hash with the private key such that it can be decrypted using the signers public key. These public/private key pairs and associated certificate key pairs may be computed using hard to reverse functions including prime number and elliptic curve techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zokaei in view of Periaswamy with water use monitoring apparatus of Klicpera, because doing so would make Zokaei in view of Periaswamy more efficient in providing an optional remote display for viewing and recording within a residential or commercial building, and/or with an optional remote display for viewing or recording for government or municipal purposes (Klicpera, see paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457